FILED
                             NOT FOR PUBLICATION                              DEC 21 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GREGORY MITCHELL,                                 No. 10-17308

               Plaintiff - Appellant,             D.C. No. 3:08-cv-03443-THE

  v.
                                                  MEMORANDUM *
JIM HAMLET; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Northern District of California
                   Thelton E. Henderson, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Gregory Mitchell, an inmate at the Correctional Training Facility in Soledad,

California, appeals pro se from the district court’s summary judgment for

defendants in his civil rights action. Mitchell alleged violations of his religious

rights as a Muslim under the First and Fourteenth Amendments, pursuant to 42

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983, and under the Religious Land Use and Institutionalized Persons Act

of 2000 (“RLUIPA”). We have jurisdiction under 28 U.S.C. § 1291. We review

the summary judgment de novo, Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir.

2008), and we affirm.

      The district court correctly determined that Mitchell did not present evidence

raising a genuine issue of material fact in opposition to summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). Although Mitchell

pointed to his complaint, to declarations submitted in support of his opposition,

and to voluminous attachments to those documents, as well as to a request for

judicial notice, none of these shows a substantial burden on Mitchell’s religious

practice that meets the standard of RLUIPA or raises constitutional concerns. See

Shakur, 514 F.3d at 885, 889, 891. To the extent that Mitchell’s opposition

accurately points to the record,1 the assertions therein are conclusory. See

Thornton v. City of St. Helens, 425 F.3d 1158, 1167 n.4 (9th Cir. 2005). He did not

raise a genuine issue of material fact regarding the asserted improper burdens on

his religious practice.




      1
             See Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996).

                                          2
      Mitchell’s remaining contentions are unpersuasive. Because Mitchell did

not meet his burden in opposing summary judgment, the district court’s decision

should be affirmed.

      AFFIRMED.




                                        3